                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                           CASE NO. 8:18-cv-2608-SDM-AAS

HEALTHPLAN SERVICES, INC.,
a Florida corporation,

       Plaintiff,

v.

RAKESH DIXIT, an individual,
FERON KUTSOMARKOS,
an individual,
E-INTEGRATE, INC.,
a Florida corporation,
KNOWMENTUM, INC,
a Florida corporation,
and
MEDIA SHARK PRODUCTIONS, INC.,
a Florida corporation,

      Defendants.
___________________________________/

     PLAINTIFF’S OPPOSITION TO DIXIT’S, KNOWMENTUM’S AND MEDIA
           SHARK’S MOTION TO DISMISS AMENDED COMPLAINT

       Plaintiff, HealthPlan Services, Inc. (“HealthPlan”), hereby submits this opposition to

Defendants Rakesh Dixit’s (“Dixit”), and Knowmentum, Inc.’s, (“Knowmentum”), and Media

Shark Productions, Inc.’s, (“Media Shark”) Motion to Dismiss Amended Complaint (ECF No.

49) (“Motion”).

I.     INTRODUCTION

       HealthPlan’s Amended Complaint is well-pled, provides each Defendant with full

notice of the claims and allegations asserted against them, and does not inappropriately lump
Defendants. Dixit’s, Knowmentum’s and Media Shark’s arguments to the contrary fail

because the Amended Complaint specifically alleges, to the extent practicable at this stage of

the pleadings, the individual actions that each Defendant committed. Accordingly, Dixit’s,

Knowmentum’s, and Media Shark’s Motion should be denied.

II.    STANDARDS FOR MOTIONS TO DISMISS

         It is well settled that a complaint should not be dismissed for failure to state a claim

“unless it appears beyond a reasonable doubt that the plaintiff can prove no set of facts” that

would entitle the plaintiff to relief. Conley v. Gibson, 355 U.S. 41, 45 (1957); Bracewell v.

Nicholson Air Services, Inc., 680 F.2d 103,104 (11th Cir. 1982). Indeed, the threshold of

sufficiency that a complaint must meet is low. Ancata v. Prison Health Servs. Inc., 769 F.2d

700, 703 (11th Cir. 1985). In deciding a motion to dismiss, therefore, a court is constrained to

the four corners of the complaint. See Crowell v. Morgan Stanley Dean Witter Services, Co.,

Inc., 87 F. Supp. 2d 1287 (S.D.Fla.2000). Additionally, in its examination of the complaint, a

court must accept a plaintiff's well-pled facts as true and construe the complaint in the light

most favorable to plaintiff. Sundance Apts. I, Inc. v. Gen. Elec. Capital Corp., 581 F. Supp.

2d 1215, 1219 (S.D. Fla. May 6, 2008) (citations omitted).

III.   THE COMPLAINT IS NOT A SHOTGUN PLEADING BECAUSE IT
       ARTICULATES CLAIMS WITH ENOUGH CLARITY FOR DEFENDANTS
       TO HAVE NOTICE AND RESPOND

       HealthPlan’s Complaint is not a shotgun pleading. The Eleventh Circuit has long

characterized a shotgun pleading as “[a] complaint that fails to articulate claims with sufficient

clarity to allow the defendant to frame a responsive pleading.” Lampkin-Asam v. Volusia

County Sch. Bd., 261 F. App’x 274, 277 (11th Cir. 2008); Anderson v. District Bd. of Tr. of

                                                2
Cent. Florida Cmty Coll., 77 F. 3d 364, 366 (11th Cir. 1996) (explaining that shotgun pleadings

are those in which it is “virtually impossible to know which allegations of fact are intended to

support which claim(s) for relief.”).

        A. The Complaint Alleges The Specific Actions Attributable to Each Defendant

        Dixit, Knowmentum and Media Shark argue that in the Amended Complaint, “Plaintiff

has merely lumped the Defendants together, never apprising each of its contribution to the

alleged claim.” 1 Motion, p. 5. This argument is unavailing because there is nothing improper

about combining defendants in alleging claims for relief from actions by the Defendants acting

jointly. See Sams v. Prison Health Services, Inc., 2007 U.S. Dist. LEXIS 97811, *9 (M.D. Fla.

Mar. 14, 2007) (stating that the lumping together of defendants into categories is permissible

under both Fed. R. Civ. P. 8(a) and 12(b)(6)). A complaint against multiple defendants is read

as making the same allegation against each defendant individually. Id.

        Here, each count in the Amended Complaint alleges which Defendants acted together

as well as the cause of action they each violated. Indeed, the heading of each count identifies

each accused Defendant by name.              This is not an instance where all Defendants were

mindlessly named in all counts. To the contrary, each individual Defendant was specifically

identified only in the counts against that individual Defendant. For example, Count I of the

Amended Complaint makes clear that “Defendants Dixit, Kutsomarkos, E-Integrate, Media

Shark, and Knowmentum together participated in the misappropriation of HealthPlan’s

confidential, proprietary and trade secret information in the improper and unlawful manner as


1
  Defendants E-Integrate, Inc. and Feron Kutsomarkos concede that the Amended Complaint provides sufficient
notice insofar as they have indicated that, in due course, they will answer the Amended Complaint rather than
file a Motion to Dismiss.

                                                     3
alleged in paragraphs 57-71, supra.” (emphasis added) (Am. Compl. ¶ 80, ECF No. 1).

       Paragraphs 57-71 of the Amended detail the specific actions of each Defendant.

Similarly, Count II of the Amended Complaint expressly incorporates by reference the facts

set forth in Paragraphs 57-71. Further, Paragraph 86 in Count II recounts facts about Dixit’s,

Kutsomarkos’, E-Integrate’s and Media Shark’s misconduct. These include factual allegations

that Dixit, Kutsomarkos, E-Integrate and Media Shark improperly acquired, and without

authorization, used HealthPlan IP to induce others to invest in the development of Focus, IT,

LLC and their “rebrand[ing], repackag[ing], and pass[ing] off the HealthPlan IP as their own

“Fit” system in an effort to attract investors. . .” (Am. Compl. ¶ 86).

       Count IV of the Amended Complaint, specifically Paragraph 101, also incorporates by

reference Paragraphs 57-71 which set forth the actions of the Defendants. Paragraph 62 of the

Amended Complaint alleges that Dixit, Kutsomarkos, Knowmentum and Media Shark copied

the HealthPlan Copyrights, including the HealthPlan scripts, marketing materials and

presentations covered by the HealthPlan Copyrights into a rebranded “Fit” demonstration

package. Further, Paragraph 63 alleges that they copied, made derivative works of, and

displayed the HealthPlan Copyrighted Scripts. Further still, Paragraph 64 alleges that they

copied, made derivative works of and displayed the HealthPlan Copyrighted Videos. Even

further still, Paragraph 65 alleges that the infringing conduct involved their deriving the Fit

system presentation directly from the HealthPlan Copyrighted Scripts and the HealthPlan

Copyrighted Videos.

       Dixit’s, Knowmentum’s and Media Shark’s parsing of the Amended Complaint and

viewing specific paragraphs of the Amended Complaint in a vacuum to support their Motion,

                                               4
while ignoring other paragraphs, is improper. For example, Dixit, Knowmentum and Media

Shark reference Paragraphs 80, 87, 101, and 116 in Counts I-V as examples of the need for

more detailed facts about the actions that each Defendant committed. Dixit, Knowmentum

and Media Shark overlook, however, Paragraphs 57-71 and the paragraphs in each Count of

the Amended Complaint that supply specific facts about each Defendant’s actions with respect

to the particular Count.

       Dixit’s, Knowmentum’s and Media Shark’s insistence on extremely detailed

allegations as to precise activities of each Defendant goes far beyond providing adequate notice

to each Defendant, which is all that is required by Rule 8. The Brooks v. Blue Cross Blue

Shield of Florida, 116 F.3d 1364, 1380-81 (11th Cir. 1997) and Southland Securities Corp. v.

Inspire Ins. Solutions, Inc., 365 F.3d 353 (5th DCA 2004) cases cited by Defendants in their

Motion are inapposite because they involved fraud-based claims and/or averments, which must

be stated with particularity under Rule 9(b).

       Here, the Amended Complaint does not expressly allege fraud and therefore, should

not be subject to the heightened pleading standard of 9(b). Even if this Court were to find that

the Amended Complaint does not separately allege the specific activities of each Defendant

and Rule 9 applied, which it does not, the Amended Complaint would nevertheless provide

Dixit, Knowmentum and Media Shark with notice of the claims against them and the ability to

respond. See FTC v. Centro Natural Corp., 2014 U.S. Dist. LEXIS 180549, *18 (S.D. Fla.

Dec. 10, 2014) (holding that the plaintiff’s failure to separately allege the precise activities of

11 defendants was proper even under the heightened pleading requirements of Rule 9(b));

Bridgewater v. Double Diamond-Delaware, Inc. 2010 U.S. Dist. LEXIS 45790, *27 (N.D. TX

                                                5
2010) (finding that while the complaint included a number of broad, undifferentiated

assertions, it also alleged sufficient facts to avoid dismissal such as sufficiently apprising each

defendant of his or her role in alleged scheme).

       Given the foregoing, Dixit, Knowmentum and Media Shark each have full and fair

notice of the claims and allegations of trade secret misappropriation, unfair competition and

deceptive trade practices, and copyright infringement alleged against them in Counts I-V of

the Amended Complaint.

       B. The Appropriate Remedy For Alleged Shotgun Pleadings Is A Motion For A
          More Definitive Statement Rather Than A Motion to Dismiss

       Even if the Amended Complaint were a shotgun pleading because it asserts multiple

claims against multiple defendants without specifying which applies to which, which it is not,

the appropriate remedy and proper procedure would be for the Court to order an amendment

of the Amended Complaint, not to dismiss the entire action. The Eleventh Circuit has long

held that when confronted with a shotgun pleading, the appropriate remedy is to move for a

more definite statement pursuant to Fed. R. Civ. P 12(e). Anderson, 77 F.3d at 366.

IV.    CONCLUSION

       For the reasons stated herein, the Motion should be denied.



Dated: January 7, 2019                         Respectfully Submitted,


                                                By: /s/ Evi T. Christou      s
                                                Alejandro J. Fernandez
                                                Fla. Bar No. 32221
                                                Board Certified in Intellectual Property Law
                                                E-mail: afernandez@brinksgilson.com

                                                6
Stephen J. Leahu
Fla. Bar. No. 54037
Board Certified in Intellectual Property Law
E-mail: sleahu@brinksgilson.com
BRINKS GILSON & LIONE, P.A.
401 E. Jackson Street, Suite 3500
Tampa, FL 33602
Telephone No. (813) 275-5020
Telefacsimile No. (305) 275-5021

William H. Frankel
IL ARDC No. 3127933
Admitted Pro Hac Vice
wfrankel@brinksgilson.com
Andrew J. Avsec
IL ARDC No. 6292313
Admitted Pro Hac Vice
aavsec@brinksgilson.com
BRINKS GILSON & LIONE, P.C.
NBC Tower, Suite 3600
455 N. Cityfront Plaza Drive
Chicago, Illinois 60611
Telephone No. (312) 321-4200
Telefacsimile No. (312) 321-4299

Evi T. Christou
D.C. Bar No.1600066
Admitted Pro Hac Vice
echristou@brinksgilson.com
BRINKS GILSON & LIONE, P.C.
1775 Pennsylvania Avenue, NW
Suite 900
Washington, D.C. 20006
Telephone No. (202) 296-6923
Facsimile No. (202) 296-8701

Counsel for Plaintiff




7
                            CERTIFICATE OF SERVICE


      I HEREBY certify that on January 7, 2019, I electronically filed the foregoing

document with the Clerk of the Court CM/ECF.



                                                  /s/ Evi T. Christou
                                                    Evi T. Christou




                                            8
